
	
		I
		111th CONGRESS
		1st Session
		H. R. 2384
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to enter into
		  an agreement with Northwestern State University in Natchitoches, Louisiana, to
		  construct a curatorial center for the use of Cane River Creole National
		  Historical Park, the National Center for Preservation Technology and Training,
		  and the University, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Park Service and Northwestern
			 State University Collections Conservation Center
			 Act.
		2.FindingsCongress finds that—
			(1)Cane River Creole
			 National Historical Park has a nationally significant museum collection of more
			 than 1,000,000 objects that is housed in leased space that fails to meet
			 National Park Service museum standards;
			(2)there is no land
			 within the boundary of the historical park in Natchitoches Parish that is above
			 the 500-year floodplain, which is the level required for constructing
			 curatorial facilities under National Park Service policies;
			(3)the historical
			 park has a longstanding partnership with Northwestern State University, with
			 which the historical park is required under the enabling legislation for the
			 historical park to coordinate a Cane River region comprehensive research
			 program, including a program for curation methods;
			(4)in 1992, the
			 National Center for Preservation Technology and Training, which is administered
			 by the National Park Service, was established at Northwestern University under
			 section 403 of the National Historic Preservation Act (16 U.S.C.
			 470x–2);
			(5)the National
			 Center for Preservation Technology and Training requires additional space to
			 house equipment and workspace connected with the development and dissemination
			 of preservation and conservation skills and technologies; and
			(6)contingent on the
			 approval by the Board of Supervisors for the University of Louisiana System,
			 Northwestern State University is willing to make available land suitable for
			 the National Park Service to construct a facility for curatorial and workspace
			 needs of the National Center for Preservation Technology and Training if the
			 University is able to use space in the facility for educational purposes
			 relating to the Williamson Museum collection of the University.
			3.Collections
			 conservation centerSection
			 304 of the Cane River Creole National Historical Park and National Heritage
			 Area Act (16 U.S.C. 410ccc–2) is amended by adding at the end the
			 following:
			
				(f)Collections
				conservation center
					(1)In
				generalThe Secretary may enter into an agreement with
				Northwestern State University (referred to in this subsection as the
				University) to construct a facility on land owned by the
				University to be used—
						(A)to house the
				museum collection of the historical park;
						(B)to provide
				additional space for use by the National Center for Preservation Technology and
				Training; and
						(C)to provide space
				to the University for educational purposes relating to the Williamson Museum
				collection, if the University pays an appropriate rental fee to the National
				Park Service, as determined in the agreement entered into under this
				paragraph.
						(2)Use of
				feeProceeds from the rental fees collected under paragraph
				(1)(C) shall be available, without further appropriation, for the historical
				park.
					.
		4.Technical
			 correctionsThe Cane River
			 Creole National Historical Park and National Heritage Area Act (16 U.S.C.
			 410ccc et seq.) is amended—
			(1)in the third
			 sentence of section 304(e) (16 U.S.C. 410ccc–2(e)), by striking of
			 Technology and inserting Technology; and
			(2)in
			 section 305(a) (16 U.S.C. 41ccc–3(a)), by striking interest and
			 inserting interests.
			
